Citation Nr: 0324605	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for low back pain; 
degenerative disc disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1983 to July 1991.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in December 
2000 and issued to the veteran in late January 2001 by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO increased the evaluation of 
the veteran's chronic low back pain from noncompensable to 20 
percent.  In mid-January 2002, the veteran disagreed with the 
20 percent evaluation.  Following issuance of a statement of 
the case (SOC) in August 2002, a timely substantive appeal 
was received in September 2002.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  The veteran's low back disability is not shown to be 
productive of more than moderate impairment, or of 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  

3.  The veteran's back disorder is not productive of 
neurologic abnormality.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chronic low back pain; degenerative disc disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
whether he/she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist the veteran in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate the claim and 
inform her whether she or VA bears the burden of producing or 
obtaining evidence were met in several ways.  The veteran was 
initially notified of the evidence required to establish 
entitlement to an increased evaluation for her service-
connected disability by the discussion in the December 2000 
rating decision.  This information was also contained in the 
August 2002 statement of the case, which document likewise, 
included the complete text of the revised regulation, 
38 C.F.R. § 3.159, implementing the VCAA, including the 
division of responsibilities in obtaining evidence.  

Regarding the duty to assist, the VCAA provides that it 
includes conducting a medical examination or obtaining a 
medical opinion if necessary to make a decision on the claim.  
In this case the veteran has been afforded two VA 
examinations.  She has also stated that she has not sought 
any type of treatment for back pain from any medical care 
provider.  Thus, it is clear that there are no additional 
clinical records available from any source.

Under the circumstances, the Board considers the requirements 
of the VCAA to have been met in this case.  

Historically, the record shows that by a rating decision 
issued in January 1995, the veteran was granted service 
connection for a disability characterized as low back pain, 
rule out disc disease.  At that time, she was assigned a 
noncompensable evaluation effective from August 1994.  In a 
statement received by VA in October 2000, the veteran sought 
an increased rating for her disability.  In connection with 
that claim, she was examined for VA purposes in December 
2000.  The report from that examination showed that the 
veteran complained of low back pain with activity, although 
no pain was present at the time of the examination, and she 
indicated she had no treatment since 1992.  The examination 
itself revealed normal musculature in the veteran's back, no 
tenderness to palpation, normal reflexes and no neurologic 
deficits.  Forward flexion was described as "down to about 
20/25 degrees," by which the examiner is understood to mean 
there was a loss of 20 to 25 degrees of range of motion in 
forward flexion.  X-rays revealed narrowing between L5-S1 
disc space and localized arthritic changes.  The pertinent 
diagnosis was chronic low back pain.  

Following this examination, the veteran's disability 
evaluation was increased to 20 percent, effective from 
October 2000, with the disability now characterized as 
"chronic low back pain; degenerative disc disease."  

The veteran was next examined for VA purposes in July 2002.  
At that time, she again indicated that she had not sought any 
treatment from a physician, and complained of low back pain, 
"mostly in the morning.  The back gets stiff."  She also 
complained of what she characterized as flare-ups once a 
month, and indicated she will experience an increase in pain 
when mopping floors, bending, climbing stairs, carrying heavy 
grocery bags and on prolonged standing.  She was described as 
unemployed, but married and caring for 4 children.  
Examination revealed well developed musculature, no 
tenderness, and no neurologic abnormalities.  Forward flexion 
was to 40 degrees, at which point she experienced pain.  
Extension was to 30 degrees, at which point she again 
experienced pain.  X-rays revealed narrowing of the L5-S1 
interspace and degenerative arthritis.  The diagnosis was 
"pain in the back" and degenerative arthritis.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).

In the veteran's case, the RO has considered Diagnostic Codes 
5292, 5293 and 5295 in evaluating her claim.  Diagnostic Code 
5292 contemplates limitation of motion of the lumbar spine, 
and provides for a 10 percent evaluation for slight 
limitation of motion.  A 20 percent evaluation is assigned 
for moderate limitation of motion and a 40 percent rating is 
assigned when there is severe limitation of motion.  

Diagnostic Code 5295 contemplates impairment from lumbosacral 
strain, and provides for a 10 percent rating where there is 
characteristic pain on motion.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion unilateral, in 
standing position, a 20 percent evaluation is assigned.  A 40 
percent rating is assigned for severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Diagnostic Code 5293 contemplates impairment arising from 
intervertebral disc syndrome.  Prior to August 2002, this 
Diagnostic Code called for a 20 percent rating with evidence 
of moderate, recurring attacks.  A 40 percent rating was 
warranted for severe recurring attacks, with intermittent 
relief.  Under the criteria for this Diagnostic Code that 
became effective in August 2002, intervertebral disc syndrome 
is to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  

As to the evaluation based on incapacitating episodes, a 20 
percent rating is assigned when the evidence shows 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months.  A 40 percent rating is assigned with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  An 
incapacitating episode is defined as requiring bed rest as 
prescribed by a physician and treatment by a physician.  

Since the veteran has not had any treatment from a physician, 
and there is no medical evidence of neurologic abnormalities 
during the appeal period, it is clear that consideration of 
her claim under Diagnostic Code 5293, as effective from 
August 2002 could not result in an evaluation of her service 
connected disability greater than that which is currently in 
effect.  

With respect to consideration of the criteria set forth under 
Diagnostic Code 5293 as in effect prior to August 2002, as 
indicated, the evidence shows that the veteran has not 
received any treatment for her service connected disability 
for 10 years, and she apparently only experiences some 
morning stiffness, with some flare-ups once a month with 
activity such as mopping floors, bending, climbing stairs, 
carrying heavy grocery bags and on prolonged standing.  She 
also apparently has well developed back muscles, no 
tenderness on examination, and no neurologic abnormality.  
Under these circumstances, the Board does not consider the 
evidence to show the presence of severe recurring attacks of 
intervertebral disc syndrome with intermittent relief as to 
warrant a 40 percent evaluation under Diagnostic Code 5293, 
effective prior to August 2002.  

Similarly, the evidence fails to establish the presence of 
severe lumbosacral strain with listing of the spine, marked 
limitation of forward bending and/or abnormal mobility on 
forced motion, as to warrant the next higher 40 percent 
evaluation under Diagnostic Code 5295.  Likewise, with a loss 
of forward flexion of only 25 degrees shown in 2000, lateral 
bending at that time accomplished to 25 to 30 degrees and 
rotation to 30 degrees, together with range of motion to 40 
degrees in forward flexion shown in 2002 and extension at 
that time to 30 degrees, the Board does not consider the 
record to establish the presence of more than moderate 
limitation of motion of the lumbar spine.  

Under the foregoing circumstance, the criteria to establish a 
disability evaluation in excess of 20 percent for the 
veteran's service connected low back disability are not met, 
and her appeal must be denied.  

In reaching this decision, the Board has also considered the 
provisions 38 C.F.R. §§ 4.40, 4.45, as they relate to pain 
and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
8 Vet.App. 202 (1995).  In this regard, it must be 
acknowledged that the veteran has complained of pain and what 
she has characterized as flare-ups.  At the same time, 
however, she has not apparently sought any treatment for this 
disability for approximately 10 years, she had no tenderness 
to palpation on examination, good musculature and no 
neurologic abnormality.  While she did complain of pain on 
motion when she was recently examined, this was only after 
she had already achieved 40 degrees of forward flexion.  In 
view of this, it is the Board's opinion that any additional 
impairment that may result from pain or on flare-ups is 
adequately compensated by the rating currently in effect, and 
that the provisions of sections 4.40 and 4.45 do not call for 
the assignment of a disability rating in excess of that.   

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's back disability resulted 
in frequent periods of hospitalization.  Indeed, the veteran 
has apparently sought no treatment from any health care 
provider in 10 years.  Moreover, while it is undisputed that 
the service-connected disability at issue has an adverse 
effect upon employment, and apparently caused considerable 
discomfort when the veteran last worked outside the home in 
1996, it bears emphasis that the schedular rating criteria 
are designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation, is not warranted.


ORDER

Entitlement to an increased evaluation for low back pain; 
degenerative disc disease is denied.  


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



